Citation Nr: 0723370	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a left 
knee disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by the RO in Boston, 
Massachusetts.

In an August 2006 rating decision, during the pendency of 
this appeal, the RO granted the veteran's additional claim 
for service connection for a right knee disability - 
secondary to his left knee disability.  In both the November 
2006 statement of accredited representative (in lieu of VA 
Form 646) and the May 2007 appellant's brief, it was argued 
he is entitled to a higher initial rating for the right knee 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  These statements are tantamount to a notice of 
disagreement (NOD) with the initial rating for the right 
knee.  See 38 C.F.R. § 20.201 (2006).  And since the RO has 
not provided him a statement of the case (SOC) concerning 
this additional issue, the Board must remand this additional 
claim to the RO, rather than merely referring it there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The remand will 
occur via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify him if further action is required on his 
part concerning this additional claim.


FINDINGS OF FACT

1.  The veteran has degenerative arthritis in his left knee 
with mild pain and no more than slight limitation of motion; 
his range of motion, at worst, is from 0 to 120 degrees 
(extension to flexion).

2.  A portion of the medial meniscus cartilage in the 
veteran's left knee was surgically removed in August 1995, 
resulting in residual insufficiency of the anterior cruciate 
ligament in this knee; there are no objective clinical 
indications of recurrent instability or subluxation, however.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for the left knee disability on the basis of the 
degenerative arthritis and resulting slight limitation of 
motion.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2006).

2.  The criteria are met, though, for a separate 10 percent 
rating for symptomatic removal of semilunar cartilage in this 
knee.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the U. S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession pertaining to the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), aff'd, No. 02-1077 (December 21, 2006).

The Federal Circuit Court has also held that any errors in 
the provision of VCAA notice, concerning any elements of a 
claim, are presumed prejudicial and must be rebutted by VA by 
showing they ultimately amount to mere harmless error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007); Simmons v. 
Nicholson, 487 F.3d 892 (2007).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of a 
letter dated in September 2004.  This letter informed the 
veteran of the general requirements to substantiate his claim 
for an increased rating, as well as the mutual obligation 
between VA and himself to obtain additional supporting 
evidence.  The letter also specifically advised him that if 
he had any additional information or evidence that would 
support his claim he should send it to VA.

To the extent possible, VCAA notice must be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, 19 Vet. App. 103.  In this case, the September 2004 
letter was indeed provided prior to the initial adjudication 
of the claim in November 2004.  In the May 2005 statement of 
the case (SOC) and August 2006 supplemental SOC (SSOC), the 
claim was readjudicated based on additional evidence received 
since the initial rating decision in question.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even if there was no pre-decisional notice, going back and 
readjudicating the claim once the notice is provided, such as 
in a SOC or SSOC, is sufficient to cure the timing defect).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The veteran was provided Dingess notice in a November 
2006 letter, and he did not identify and/or submit any 
additional evidence in response to warrant again 
readjudicating his claim and sending him another SSOC.  See 
38 C.F.R. § 19.31.  See also Medrano v. Nicholson, No. 04-
1009 (U.S. Vet. App. Apr. 23, 2007) (There is nothing to 
review if no additional evidence is submitted).

The duty to assist has been fulfilled, as VA has obtained all 
available identified records pertaining to the claim on 
appeal and the veteran has been afforded VA examinations to 
assess the severity of his left knee disability, the 
determinative issue.  There is no suggestion on the current 
record there remains evidence that is pertinent to the issue 
on appeal that has yet to be obtained.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
assist him with his claim, and that no further action is 
necessary to meet the requirements of the VCAA.

Factual Background

The medical evidence of record pertinent to this claim 
consists of an August 1995 VA surgical record; VA outpatient 
treatment records dated from 2002 to 2004; and the reports of 
VA examinations in September 2004 and August 2006.  

The August 1995 surgical report shows the veteran underwent 
surgery on his left knee to repair an anterior cruciate 
ligament (ACL) deficiency.  During the surgery, a tear in the 
left medial meniscus cartilage was removed.

The VA outpatient treatment records dated in December 2003 
and throughout 2004 reveal the veteran's left knee had range 
of motion from 0 to 135 degrees, extension to flexion.  
Normal (i.e., full) range of motion is only slightly more, 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  
These records also show a diagnosis of degenerative arthritis 
in this knee.  Records dated in February 2004 and July 2004 
show the veteran complained of chronic knee pain.

The report of the September 2004 VA examination indicates the 
veteran complained of swelling and medial instability.  He 
rated his left knee pain 2 on a 10-point scale and stated he 
required medication to control the pain.  While able to 
ambulate and perform daily activities without difficulty, he 
reported the pain was aggravated by climbing stairs, turning, 
and pivoting.  On testing, the examiner noted range of motion 
from 0 to 120 degrees.  Stability tests and tests of the 
medial and lateral ligaments yielded normal results, and 
there was no evidence of fatigue upon repeated testing.  The 
diagnoses were chronic mild knee pain probably due to minimal 
limitation of motion and status post ACL reconstruction.

The report of the more recent August 2006 VA examination 
shows the veteran complained that his left knee had recently 
become more uncomfortable and had worsened in strength, 
mobility, and endurance over the past several years.  
He reported feeling tightness and stiffness in this knee and 
that his symptoms were worse in the morning.  He complained 
of difficulty after rising from a seated or kneeling 
position.  He stated that turning or twisting his body on his 
left or right lower extremity caused pain, and he was unable 
to climb or descend stairs with a sense of security due to 
his knees.  He was able to drive only short distances.  
On objective physical examination, the examiner reported that 
active and passive ranges of motion in the veteran's left 
knee were adequate.  Testing showed full extension of this 
knee, and repeated testing revealed consistent flexion of 
0 to 130 degrees with an increase in discomfort and fatigue 
on sequential provocative testing maneuvers.  Stability was 
satisfactory with no varus or valgus strain.  Overall, the 
examiner explained that the veteran's left knee continued to 
function reasonably well despite evidence of degenerative 
arthritis and residual ACL incompetence.  The diagnoses were 
degenerative arthritis; status post ACL reconstruction with 
retained metallic orthopedic appliances; and residual ACL 
insufficiency.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994), citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of any pain or painful motion, limited or 
excess movement, weakness, incoordination, and premature or 
excess fatigability, etc., particularly during times when 
symptoms "flare up", such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran's current 30 percent rating is under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, 
for flexion of the leg limited to 15 degrees.  This rating 
represents the maximum schedular rating under this DC, so the 
veteran cannot obtain a higher rating under this code.  
Moreover, as the medical evidence demonstrates, for the last 
several years he has had far greater left knee flexion of 
at least 120 degrees - so only relatively slightly less than 
the normal 140 degrees.  See again 38 C.F.R. § 4.71, Plate 
II.  Consequently, in actuality, he now has only a 
noncompensble degree of limitation of flexion under DC 5260, 
meaning he would be entitled to only a 0 percent rating under 
this code if this was the only relevant consideration.  He 
also has at all times had normal extension in this knee, 
to the full 0 degrees, meaning he would be entitled to only a 
0 percent rating under DC 5261, as well, again though, if 
this was the only relevant consideration.

Since, however, there are objective clinical indications of 
chronic pain in the left knee as a result of the degenerative 
arthritis, and repeated claims by the veteran that his range 
of motion is resultantly affected - meaning lessened, 
especially during times when his pain is most problematic 
("flare-ups") or with prolonged use or physical activity of 
any sort, there is reason to believe he has sufficient 
limitation of motion, flexion in particular, on these 
occasions to support continuing his existing 30 percent 
rating under DC 5260.  See DeLuca v. Brown, 8 Vet. App. 202.  
This already, incidentally, exceeds the highest possible 
rating of 20 percent available under DC 5003, even fully 
acknowledging the extent of his pain.  So to receive a rating 
higher than 30 percent, the veteran must satisfy the 
requirements of some other potentially applicable DC.

The veteran's representative argues in the May 2007 brief 
that separate ratings are warranted in this case for the 
degenerative arthritis (under DC 5003) apart from indications 
of instability (under DC 5257).  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997) and VAOPGPREC 9-98 
(August 14, 1998).

While it is indeed true the veteran's left knee disability 
was in the past initially rated under DC 5257, the records of 
his evaluation and treatment during the last several years 
indicate he no longer has any objective clinical indications 
of instability in this knee - much less on the recurrent 
basis required by DC 5257.  This apparently is why the RO now 
rates his disability under DC 5260 (for the slight limitation 
of flexion, albeit worse when affected by pain), 
on referral from DC 5003 (for the underlying, precipitating 
degenerative arthritis).  The assignment of a particular DC 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One DC may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  
Any change in a DC by VA must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Here, records show the RO only began rating the veteran's 
left knee disability under DC 5260 (in lieu of DC 5257) after 
he underwent the surgery in August 1995 to reconstruct his 
ACL and, after being revealed during the procedure, to excise 
the tear in his medial meniscus cartilage.  And in the 
process of increasing his then 10 percent rating to 30 
percent, the RO preemptively also assigned a temporary 
100 percent convalescent rating under the provisions of 
38 C.F.R. § 4.30 ("Paragraph 30").  So by all accounts, the 
benefit of that surgery is that he no longer has any 
instability - as is to be expected in a reconstruction of 
his ACL and excision of the partially torn medial meniscus 
cartilage.

Even when the veteran complained of medial instability during 
his September 2004 VA examination, it was not confirmed 
during the objective clinical portion of that evaluation 
since stability tests and tests of the medial and lateral 
ligaments, specifically, yielded normal results.  There also 
was no evidence of fatigue, as contemplated by DeLuca, even 
on repeated testing.  And there again were no objective 
clinical indications of instability during the more recent 
August 2006 VA examination as stability in this knee was 
satisfactory with no varus or valgus strain, although this 
time he had discomfort and fatigue on sequential provocative 
testing maneuvers.

The veteran, however, is entitled to a separate rating for 
other functional impairment resulting from that August 1995 
surgery.  Pursuant to DC 5259, removal of semilunar 
cartilage, if symptomatic, is rated as 10-percent disabling.  
According to the report of the August 2006 VA examination, 
the veteran's left knee is symptomatic - despite the 
surgery, because there is residual ACL insufficiency.  The 
examiner, unfortunately, was not more specific in indicating 
exactly what this entails, though by mentioning the veteran 
has no instability implicitly indicated it is for something 
else.  The 30 percent rating he has under DC 5260, as 
mentioned, compensates him for his limitation of flexion - 
including to the extent it is more restricted at times as a 
consequence of his arthritic pain (DC 5003), but these DCs do 
not contemplate the symptomatic removal of cartilage.  Thus, 
granting a separate 10 percent rating under 5259 does not 
duplicate the compensation he receives under DC 5260 and 
violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.  
See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

10 percent is the only rating available under DC 5259, so no 
additional benefit to be had under this DC.

That said, the Board also has considered whether the veteran 
is entitled to an even higher rating under any of the other 
DCs applicable to the musculoskeletal system.  Separate 
ratings may be awarded for limitation of flexion (DC 5260) 
and limitation of extension (DC 5261) for disability of the 
same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  But as 
already alluded to, the veteran has always had full extension 
of his left knee - to 0 degrees, including when measured 
during his September 2004 and August 2006 VA examinations.  
So this precedent opinion of VA's General Counsel simply does 
not apply.



Additionally, the veteran is not entitled to a higher rating 
under DC 5256 since he does not have ankylosis.  Ankylosis is 
the immobility and consolidation of the joint due to disease, 
injury or surgical procedure - that is to say, complete 
immobility and fixation of the joint in a favorable or 
unfavorable position.  See, e.g., Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
The mere fact that the veteran has full extension and, at 
worst, no more than slight limitation of flexion, by 
definition, means his knee is not ankylosed.

The veteran also is not entitled to a higher rating under DC 
5262 since there are no objective findings of impairment of 
the tibia and fibula.

Finally, the Board has considered whether the veteran is 
entitled to an even higher disability rating on an extra-
schedular basis.  However, the Board concludes the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  The record does not reflect that the veteran's 
left knee disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Indeed, the veteran retired from his career 
several years ago because of various medical conditions.  To 
the extent his potential for reemployment is adversely 
affected by his left knee disability, his previous 30 percent 
rating along with the additional 10 percent separate rating 
being awarded in this decision take this into account.  See 
38 C.F.R. § 4.1.  There also is no indication his left knee 
disability has necessitated frequent periods of 
hospitalization or to have otherwise rendered impracticable 
the application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

The claim for a rating higher than 30 percent for the left 
knee disability is denied.

However, a separate 10 percent rating is granted for 
symptomatic removal of cartilage from this knee, subject to 
the laws and regulations governing the payment of VA 
compensation.


REMAND

As already mentioned, in an August 2006 rating decision 
during the pendency of this appeal the RO granted the 
veteran's additional claim for service connection for his 
right knee disability - as secondary to his left knee 
disability.  In the November 2006 statement of accredited 
representative (in lieu of VA Form 646), the veteran's 
representative argued, in relevant part, that the veteran was 
entitled to a higher initial rating for his right knee 
disability.  His representative made a similar argument in 
the May 2007 appellant's brief.

Each of those documents may reasonably be construed as an NOD 
with the initial disability rating assigned by the RO in the 
August 2006 decision.  See 38 C.F.R. § 20.201.  But the RO 
has not provided the veteran a SOC in response to the NOD, 
nor has he been given an opportunity to perfect an appeal to 
the Board concerning the initial rating for his right knee 
disability by filing a timely substantive appeal (VA Form 9 
or equivalent statement).  So this claim must be remanded, as 
opposed to referred, to the RO for issuance of an SOC and 
opportunity to perfect an appeal to the Board on this 
additional issue.  See Manlincon v. West, 12 Vet. App. 238; 
Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).



Accordingly, this claim is REMANDED for the following 
development and consideration:

Send the veteran an SOC concerning the 
issue of whether he is entitled to an 
initial rating higher than 10 percent for 
his right knee disability.  He and his 
representative must be given an 
opportunity to perfect an appeal to the 
Board on this additional issue by 
submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent 
statement).  This claim should be returned 
to the Board only if the veteran perfects 
a timely appeal.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


